Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 06/28/2021, which is a continuation of application PCT/RU2019/050256, filed on 12/24/2019, in which claims 1-20 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 11/11/2021, 03/10/2022, and 06/20/2022.

Drawings

The Examiner contends that the drawings submitted on 06/28/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2015/0016501) in view of Auwera (“CE3: Simplified PDPC (Test 2.4.1)”). Auwera was cited in Applicant’s Information Disclosure Statement filed on 03/10/2022.

As to claim 11, Guo teaches a decoder apparatus, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled with the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors, configures the apparatus to perform operations comprising ([0276]-[0279]):

determining a prediction value for a sample of a current block from one or more reference samples outside the current block using an intra predication mode ([0158], [0164]-[0169], [0253]-[0254], and [0260]-[0261]).

Guo does not teach when one or more predefined conditions are not satisfied, coding the current block using a derived weighted prediction value wherein the one or more predefined conditions relate to at least one of a width and/or a height of the current block and the intra prediction mode.

However, Guo does teach choosing between and intra prediction and an inter prediction mode, with the inter prediction mode possibly leading to weighted prediction being disabled ([0164]-[0166], [0254], and [0261]).

In addition, Auwera teaches using Position Dependent Intra Prediction Combination (PDPC) to code the current block using a derived weighted prediction value wherein the one or more predefined conditions relate to at least one of a width and/or a height of the current block and the intra prediction mode (see Pages 1-3, Section 1; also see Page 1, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guo’s system with Auwera’s system to show when one or more predefined conditions are not satisfied, i.e. not being in inter prediction mode, coding the current block using a derived weighted prediction value wherein the one or more predefined conditions relate to at least one of a width and/or a height of the current block and the intra prediction mode. In Auwera’s disclosure, there is provided a PDPC prediction technique in which additional across the boundary filtering would not be needed (Auwera; Page 1, Abstract).

As to claim 1, the aforementioned claim is rejected similarly as claim 11.

As to claims 2 and 12, Guo further teaches wherein the current block is comprised in a current frame of a video sequence or a still image ([0023]-[0026]).

As to claims 3 and 13, Guo further teaches when the one or more predefined conditions are satisfied, coding the current block using the prediction value ([0164]-[0166]).

As to claims 4 and 14, the combination of Guo and Auwera teaches wherein the weighted prediction value is derived based on: a) the prediction value at a position (x, y) of the sample in the current block, where x is a horizontal coordinate of the sample and y is a vertical coordinate of the sample, b) the width and/or the height of the current block, c) a value of a top reference sample of the current block located adjacent to the current block in a row atop of the current block at an x-th column of the current block and a value of a left reference sample of the current block located adjacent to the current block in a column on a left-hand side of the current block at a y-th row of the current block, and d) the intra prediction mode (Auwera; see Pages 1-3, Section 1).

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Auwera and further in view of Bross (“Versatile Video Coding (Draft 1)” from JVET-K0063-ChangesToSpec).

As to claims 5 and 15, the combination of Guo and Auwera does not teach wherein the weighted prediction value is derived according to a formula that comprises: {circumflex over (P)}(x,y)=Clip1Cmp((wL.times.R.sub.-1,y+wT.times.R.sub.x,-1-wTL.times.R.s- ub.-1,-1+(64-wl-wT+wTL).times.P(x,y)+32))>>6) wherein {circumflex over (P)}(x, y) is the weighted prediction value of the sample; P(x, y) is the prediction value of the sample; R.sub.x,-1, R.sub.-1,y respectively represent values of the top and the left reference samples of the current block; R.sub.-1,-1 represents the value of a reference sample of the current block located adjacent to the current block at a top-left corner of the current block; wL, wT and wTL represent weights; wherein function Clip1Cmp is set equal to a clipping function Clip1Y, when the current block is a luma block, and is set equal to a clipping function Clip1C, when the current block is a chroma block, wherein Clip .times. .times. 1 .times. .times. Y .function. ( x ) = Clip .times. .times. 3 .times. ( 0 , ( 1 .times. .times. << .times. BitDepth Y .times. pth Y ) - 1 , x ) ##EQU00005## Clip .times. .times. 1 .times. .times. C .function. ( x ) = Clip .times. .times. 3 .times. ( 0 , ( 1 .times. .times. << .times. BitD .times. epth C ) - 1 , x ) ##EQU00005.2## Clip .times. .times. 3 .times. ( x , y , z ) = { x ; z < x y ; z > y z ; otherwise ##EQU00005.3## and where BitDepth.sub.Y is a bit depth of luma samples and BitDepth.sub.C is a bit depth of chroma samples.

However, Auwera does teach aspects of the above equation except for the Clip1Cmp function and its attributes (see Pages 1-3, Section 1). In addition, Bross teaches a function clipCidx1 that corresponds to the claimed Clip1Cmp function with its corresponding attributes being used on predicted samples to derive filter samples (see Page 37, Section 8.1.1.1.1; also see Page 10 for description of Clip functions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guo’s system and Auwera’s system with Bross’s system to show wherein the weighted prediction value is derived according to a formula that comprises: {circumflex over (P)}(x,y)=Clip1Cmp((wL.times.R.sub.-1,y+wT.times.R.sub.x,-1-wTL.times.R.s- ub.-1,-1+(64-wl-wT+wTL).times.P(x,y)+32))>>6) wherein {circumflex over (P)}(x, y) is the weighted prediction value of the sample; P(x, y) is the prediction value of the sample; R.sub.x,-1, R.sub.-1,y respectively represent values of the top and the left reference samples of the current block; R.sub.-1,-1 represents the value of a reference sample of the current block located adjacent to the current block at a top-left corner of the current block; wL, wT and wTL represent weights; wherein function Clip1Cmp is set equal to a clipping function Clip1Y, when the current block is a luma block, and is set equal to a clipping function Clip1C, when the current block is a chroma block, wherein Clip .times. .times. 1 .times. .times. Y .function. ( x ) = Clip .times. .times. 3 .times. ( 0 , ( 1 .times. .times. << .times. BitDepth Y .times. pth Y ) - 1 , x ) ##EQU00005## Clip .times. .times. 1 .times. .times. C .function. ( x ) = Clip .times. .times. 3 .times. ( 0 , ( 1 .times. .times. << .times. BitD .times. epth C ) - 1 , x ) ##EQU00005.2## Clip .times. .times. 3 .times. ( x , y , z ) = { x ; z < x y ; z > y z ; otherwise ##EQU00005.3## and where BitDepth.sub.Y is a bit depth of luma samples and BitDepth.sub.C is a bit depth of chroma samples. As a result, a more versatile and expedient video coding technique can be provided.

As to claims 6 and 16, the combination of Guo, Auwera, and Bross teaches wherein the weights are derived by: wL=V>>((x<<1)>>nScaleX); wT=V>>((y<<1)>>nScaleY); where V, nScaleX, nScaleY are predetermined values; and wTL=-(wL>>4)-(wT>>4), when the intra prediction mode is a DC mode, wTL=0, when the intra prediction mode is a planar mode, wTL=wT, when the intra prediction mode is a horizontal mode, and wTL=wL, when the intra prediction mode is a vertical mode (Auwera; see Pages 1-3, Section 1).

As to claims 7 and 17, the combination of Guo, Auwera, and Bross teaches wherein V is 16 or 32 (Auwera; see Pages 1-3, Section 1).

As to claims 8 and 18, the combination of Guo, Auwera, and Bross teaches wherein: NScaleX=NScaleY=(log.sub.2(w)+log.sub.2(h)+2)>>2, where w and h are a width and a height in units of samples, respectively, of the current block (Auwera; see Pages 1-3, Section 1).

	Allowable Subject Matter	

Claims 9, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482